Citation Nr: 0109579	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
intermittent palsy, left lateral rectus eye muscle.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to May 
1975.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to an 
evaluation in excess of 30 percent for tension headaches and 
denied an increased (compensable) evaluation for intermittent 
palsy, left lateral rectus eye muscle.  The veteran timely 
disagreed with that rating decision later that same month, 
and, after the RO issued the statement of the case in late 
March 2000, submitted a timely substantive appeal that same 
month, in March 2000.

The Board notes that, in his March 2000 substantive appeal, 
the veteran contended that eye symptoms due to glaucoma 
should be included in the evaluation of his service-connected 
left lateral rectus eye muscle palsy.  It is not clear 
whether the veteran is attempting to raise a claim of 
secondary service connection for glaucoma.  The contentions 
regarding glaucoma are referred to the RO for clarification 
and any necessary action.  


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of this 
appeal has been obtained.

2.  The veteran's service-connected headaches are manifested 
by throbbing pain, are very frequent and prolonged, with 
several periods weekly of increased severity of pain with 
nausea, dizziness, loss of concentration, and the need to 
rest, at least briefly, but the headaches are not manifested 
by completely prostrating symptoms. 

3.  The veteran's intermittent palsy, left lateral rectus eye 
muscle, is manifested by occasional and transient diplopia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a 30 percent 
evaluation for service-connected tension headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.321(b)(1), 
4.124a, Diagnostic Code 8100 (2000).

2.  The criteria for a compensable, 10 percent, evaluation 
for intermittent palsy, left lateral rectus eye muscle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Code 6090 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected headaches are 
so frequent and require so much sick leave as to warrant a 50 
percent evaluation rather than the current 30 percent 
evaluation.  The veteran also contends that the effects of 
his service-connected intermittent palsy, left lateral rectus 
eye muscle, should be evaluated as compensable rather than as 
noncompensable, the current evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the March 2000 statement of the case and the July 
2000 supplemental statement of the case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The veteran was informed of his 
right to a hearing, but did not request a hearing.  The duty 
to suggest evidence was met through correspondence with the 
veteran, including the RO's June 2000 letter advising the 
veteran of specific additional evidence that would assist in 
establishing his claims.  The veteran was afforded an 
additional period for response, and did respond.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  In fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were previously obtained and 
associated with the claims folder.  VA examination was 
conducted, and the report has been associated with the file.  

1.  Claim for increased evaluation for headaches

By a rating decision issued in February 1976, the veteran was 
awarded service connection for tension headaches.  The 
evaluation for headache disability was increased to 30 
percent, effective in February 1998.  That evaluation was in 
effect when the veteran submitted the claim for increase 
which is the subject of this appeal.

The veteran's 30 percent evaluation for his service-connected 
tension headaches has been assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  Diagnostic Code 8100 provides a 
30 percent evaluation for migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation is assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.

On VA examination conducted in December 1999, the veteran 
reported headaches beginning in service in 1963.  He reported 
currently having headaches from the time he gets up in the 
morning until the time he goes to bed, having constant 
headaches even though he is on medication.  The headaches 
caused loss of concentration, making it difficult to do his 
job at times.  He reported that he had to stop and rest 
several times most days because of the headaches, and 
sometimes having to leave work due to the headaches.  He 
described the headache pain as a throbbing, in the forehead 
area, sometime in the back of the head.  With severe 
headaches, pain was associated with dizziness, nausea, and 
vertigo, lasting for 15 minutes or more, three or four times 
a week.  He reported that he was not able to work when the 
headaches reached this severity.  

The examiner noted that magnetic resonance imaging (MRI) 
conducted in September 1999 disclosed mild cortical atrophy, 
and magnetic resonance angiography (MRA) conducted in 
September 1999 disclosed occlusion of the right internal 
carotid artery and diminished flow in the right middle 
cerebral artery and in the anterior cerebral arteries.  The 
examiner concluded that the veteran had chronic headaches, 
mixed type, tension headaches and also possibly atypical 
vascular headaches.

VA outpatient clinical notes dated in February 1999 show that 
the veteran sought treatment because he had severe headache 
with blurred vision and nausea; narcotic medication (Tylenol 
#3) did not help, but medication ordered for leg cramps 
seemed to help.  Treatment notes dated in July 1999 and in 
November 1999 reflect that the veteran's medication regimens 
were changed in an attempt to better control the headaches.

In November 1999, the veteran described the headache severity 
as 5 on a scale of 1 to 10.  The examiner discussed the MRI 
and MRA reports, and concluded that the veteran had chronic 
headaches, possibly vascular in origin.

The report of a carotid duplex scan disclosed antegrade, or 
normal, vertebral flow.  Treatment notes in February 2000 
reflect a conclusion that the dizziness associated with the 
veteran's headaches was not due to transient ischemic attack 
(TIA).  A diagnosis of chronic migraine headaches was 
assigned in March 2000.

In June 2000, the veteran supplied a list of time missed from 
work due to headaches for the one-year period from June 1999 
to June 2000, with a total of nearly 100 hours shown.  
Attached was a signed statement from the veteran's supervisor 
stating that the supervisor was aware of the veteran's 
problem with headaches, that several times a week he had to 
stop and rest due to his headaches, and sometimes he had to 
continue working despite a headache because of a shortage of 
instructors.  The supervisor verified the list of sick leave 
the veteran provided.

In his March 2000 substantive appeal and in a July 2000 
statement, the veteran contended that he was entitled to a 50 
percent evaluation for headaches, either because he met the 
criteria for a 50 percent evaluation, or on the basis of an 
extraschedular evaluation because of marked interference with 
employment and frequent need for medical care.  The veteran 
contended that the RO's determination that he did not meet 
the criteria for extraschedular evaluation was incorrect, and 
contended that, under the doctrine of reasonable doubt, all 
use of sick leave as verified should be attributed to his 
service-connected headaches.

The evidence of record establishes that the veteran's 
headaches are essentially constant, with throbbing frontal 
pain most of the time while he is awake, with increased 
severity of pain and dizziness, nausea, blurred vision or 
difficulty focusing several times a week.  The veteran has 
consistently reported that the episodes of pain require him 
to rest at least 15 minutes before he can return to work, and 
sometime he must leave work.  The criteria for a 50 percent 
evaluation require evidence establishing "very frequent" and 
"completely prostrating" attacks.  

The veteran's own reports regarding the severity of his 
headaches, together with his sick leave report and the 
statement from the veteran's supervisor are the primary 
evidence of the severity of the veteran's headaches.  These 
items of evidence reflect that the veteran has headache pain 
a majority of the time, and that the headaches increase in 
severity to the point that the veteran must stop working and 
rest for at least 15 minutes, and sometimes cannot return to 
work after resting briefly.  

The Board interprets the term "completely prostrating" used 
to identify headaches of the requisite severity as requiring 
symptoms of extreme exhaustion or inability to engage in any 
activity, other than lying down.  The veteran has not 
reported that any of his headaches, even the most severe, 
restrict or preclude activity for more than a brief period, 
described by the veteran as 15 minutes.  The Board agrees 
that a 30 percent evaluation is appropriate for the veteran's 
headache symptoms, because the near-constant duration of the 
headaches, together with the increased severity, could be 
considered as approximating the severity of a prostrating 
headache an average of at least once a month.  

However, the Board does not find that the near-constant 
nature of the headaches is equivalent to or approximates the 
severity of more than one prostrating headache monthly.  The 
Board notes in particular that, although the veteran's 
headaches clearly diminish his ability to concentrate, he is 
nevertheless able to perform his work, at least most of the 
day, all but one or two days a month on average.  The 
evidence reflecting the veteran's sick leave usage reflects 
that the veteran has required an average of about 7 hours of 
sick leave each month, from June 1999 through the end of June 
2000.  Assuming, without so conceding, that all of the 
veteran's sick leave was related to his service-connected 
headache disability, this leave usage is consistent with a 
determination that the veteran's headaches approximate such 
severity as to require him to miss work one day per month, 
with less severe symptoms frequently.  This amount of sick 
leave use is consistent with a 30 percent disability 
evaluation, but not a higher evaluation.

The criteria for evaluation of headaches focus on the 
frequency of occurrence of only the most severe headaches, 
basing evaluation only on those headaches which are not only 
prostrating, but which are "completely" prostrating.  The 
Board finds that the fact that the veteran has very frequent, 
even near-constant throbbing headaches which are not 
prostrating, or more severe headaches which may require that 
the veteran rest briefly, such as for 15 minutes, but which 
are not "completely" prostrating, does not satisfy the 
criteria for a 50 percent evaluation, the highest schedular 
evaluation for migraine headaches. 

The veteran contends that, if his headaches do not meet the 
criteria for a 50 percent evaluation based on severity, he is 
entitled to a 50 percent evaluation on an extraschedular 
basis.  The Board notes that the record reflects that the RO 
considered the issue of entitlement to an extraschedular 
rating under the criteria of 38 C.F.R. § 3.321(b)(1), and 
determined that there was no evidence warranting an 
extraschedular evaluation.  In this regard, 38 C.F.R. § 3.321 
provides that where there is an exceptional and unusual 
disability picture, and such factors as a marked interference 
with employment or frequent periods of hospitalization are 
demonstrated, there may be a basis to award an extraschedular 
rating.  

In this case, however, there is no evidence that the veteran 
has required hospitalization for headaches.  The evidence 
does reflect that the veteran has routine appointments for 
medical evaluation of his headaches, and has also undergone 
diagnostic procedures, including MRI and MRA, which require 
additional time.  However, the Board does not find that the 
number of outpatient examinations and physician appointments 
is "exceptional" or unusually high, in light of the fact that 
the veteran is in receipt of an award of 30 percent 
disability compensation.  

The veteran's statements that he has frequent headaches of 
such severity as to disrupt his concentration and require him 
to rest briefly as much as several times a day is certainly 
credible.  The evidence reflects that the veteran's headaches 
interfere with his employment so frequently or to such an 
extent that his supervisor is aware of the problem, and it 
appears that his rest periods are, in effect, an attempt to 
accommodate his headache disability.  Nevertheless, the 
evidence clearly establishes that the veteran remains 
employed full-time, and is able to use sick leave for those 
times when his headaches force him to leave work.  There is 
no evidence that the veteran has been required to use leave 
other than sick leave, such as leave without pay, as a result 
of his headache disability.  The Board finds that the 
veteran's full-time employment precludes a finding that the 
veteran's headache disability results in "severe" economic 
inadaptability or that an evaluation in excess of 30 percent 
for headache disability is warranted on an extraschedular 
basis.

The Board has considered whether any other alternative 
diagnostic codes might result in an evaluation in excess of 
30 percent, but is unable to find an applicable diagnostic 
code which would allow a schedular evaluation in excess of 30 
percent.  In reaching the determination that an evaluation in 
excess of 30 percent is not warranted, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination.

2.  Claim for increased evaluation for intermittent eye 
muscle palsy

By a rating decision issued in February 1976, the veteran was 
awarded service connection for intermittent palsy, left 
lateral rectus eye muscle.  That disability was evaluated as 
noncompensable, and that noncompensable evaluation remained 
in effect at the time the claim underlying this appeal was 
submitted.  

The veteran's noncompensable evaluation for his service-
connected intermittent eye muscle palsy is assigned under 38 
C.F.R. § 4.84a, Diagnostic Code (DC) 6090, the criteria used 
to evaluate diplopia (double vision).  The ratings are based 
on the degree of diplopia and the equivalent visual acuity, 
specified in DC 6090.  For example, if diplopia exists within 
the central 20 degrees of vision, the equivalent visual 
acuity rating of 5/200 is assigned under DC 6090.  A rating 
cannot be assigned for both diplopia and decreased visual 
acuity or field of vision in the same eye.  DC 6090, n.2.  
When the diplopia field extends beyond more than one quadrant 
or more than one range of degrees, the evaluation for 
diplopia will be based on the quadrant and degree range that 
provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, n.3.  

The diplopia field is determined using a Goldmann Perimeter 
Chart, described in Figure 2, 38 C.F.R. § 4.77.  The chart 
identifies four major quadrants (upward, downward, and two 
lateral), plus a central field (20° or less).  The examiner 
will chart the areas in which diplopia exists, and such 
plotted chart will be made a part of the examination report.  
38 C.F.R. § 4.77 provides that the measurement of muscle 
function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
Diplopia which is only occasional or correctable is not 
considered a disability.  Id.

On VA examination conducted in December 1999, the veteran 
reported that he had occasional diplopia, and would see two 
images primarily when watching TV.  He reported that it would 
clear if he blinked.  There was decreased abduction of the 
left eye.  The left visual fields were full to confrontation.  
The veteran's corrected left eye visual acuity was 20/20 for 
near vision, 20/15 for far vision.  There was longstanding 
blindness of the right eye due to optic atrophy of the right 
eye secondary to vascular occlusion.  The diagnoses affecting 
the left eye were refractive error, presbyopia, and glaucoma. 

The outpatient treatment records from October 1998 through 
January 2000 reflect that the veteran complained of 
dizziness, blurred vision, or difficulty focusing when he had 
headaches, but did not report diplopia on examinations of 
visual acuity.  No examiner found or discussed the veteran's 
diplopia or intermittent palsy, left lateral rectus eye 
muscle. 

The outpatient treatment records from October 1998 through 
January 2000 reflect that the veteran was treated for those 
same disorders noted at the time of the December 1999 VA 
examination.  The treatment records show that the veteran was 
treated for optic atrophy, optic neuropathy, refractive 
error, and glaucoma during this period.  However, the veteran 
has not sought service connection for these disorders.  
Therefore, disability due to these disorders may not be 
considered in evaluating the veteran's service-connected 
intermittent palsy, left lateral rectus eye muscle, unless 
the symptoms of the service-connected disability and non-
service-connected disorders cannot be differentiated.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

The evidence establishes that the veteran had a corrected 
left eye visual acuity of 20/20 for near vision, 20/15 for 
far vision.  Since corrected visual acuity of 20/40 or better 
is not compensable, evaluation of the veteran's diplopia on 
this basis would not result in an increased (compensable) 
evaluation.  Since the veteran's diplopia clears quickly, 
usually when he blinks, that symptomatology cannot be the 
basis of a compensable evaluation, as provided in 38 C.F.R. 
§ 4.77.  The veteran's visual fields likewise cannot be 
evaluated, since the diplopia was not present at the time of 
VA examination or at the time of outpatient treatment in 1998 
or 1999.  Since the diplopia is only occasional and 
transient, any attempt to obtain measurements of the visual 
fields would be fruitless.  

There is no basis on which to grant an increased 
(compensable) evaluation for intermittent palsy, left lateral 
rectus eye muscle.  The evidence to warrant a compensable 
evaluation is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
headaches is denied.

Entitlement to an increased (compensable) evaluation for 
intermittent palsy, left lateral rectus eye muscle, is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



